COBB, J.
The appellant, J.L.P., a juvenile, was adjudicated guilty of hiring another minor to commit battery on a 13-year old victim. At the disposition hearing the trial court disposed of this case together with two earlier cases (criminal mischief and battery) against J.L.P. utilizing only a single disposition order for all three cases.
We find that the evidence was sufficient to sustain the battery conviction challenged by this appeal. However, we also find that this cause must be remanded for entry of separate orders in the three cases concerned consistent with our opinion in G.R.A. v. State, 688 So.2d 1027 (Fla. 5th DCA 1997) and M.L.B. v. State, 673 So.2d 582 (Fla. 5th DCA 1996).
REVERSED AND REMANDED.
DAUKSCH and HARRIS, JJ„ concur.